986 F.2d 1414
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gwendolyn J. MILLER, Plaintiff-Appellant,v.CUMBERLAND COUNTY BOARD OF EDUCATION;  David Dalton;Marshall Faircloth;  Miltin Yarboro;  Michael Boose;  ThomasCouncil;  Marta Bullard;  Maureen Clark;  Juanita Gonzales;Mary E. Martin;  Larry Rowedder;  Mr. Riddle;  TyronLancaster;  William T. Brown;  James McKethan;  SophiaPierce;  Lisa Carter;  Sylvia Smith;  Mac Williams,Defendants-Appellees.
No. 92-2406.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 16, 1993

Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville.  Malcolm J. Howard, District Judge.  (CA-91-36-3-H)
Gwendolyn J. Miller, Appellant Pro Se.
Steven Craig Lawrence, Anderson, Broadfoot, Johnson & Pittman, Fayetteville, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Gwendolyn J. Miller appeals from the district court's orders dismissing her employment discrimination action sua sponte after she twice failed to appear at scheduled pretrial conferences, and denying her Motion for Reconsideration.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Miller v. Cumberland County Bd. of Educ., No. CA-91-36-3-H (E.D.N.C. Sept. 21 & 25, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED